     Case 2:21-cr-00099-MHT-SMD Document 23 Filed 03/01/21 Page 1 of 4



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
        v.                             )          2:21cr99-MHT
                                       )              (WO)
COREY TYRELL JOHNSON                   )

                                     ORDER

      This cause is before the court on whether the trial

of defendant Corey Tyrell Johnson should be continued.

The court, sua sponte, believes that the trial should

be    continued,        and    the     parties       do   not    oppose      a

continuance.        For       the   reasons    set    forth     below,     the

court finds that jury selection and trial, now set for

April    12,    2021,    should       be   continued      pursuant    to    18

U.S.C. § 3161.

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited    by    the    requirements        of   the   Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

      “In any case in which a plea of not guilty is
      entered, the trial of a defendant charged in
      Case 2:21-cr-00099-MHT-SMD Document 23 Filed 03/01/21 Page 2 of 4




      an   information   or  indictment   with   the
      commission of an offense shall commence within
      seventy days from the filing date (and making
      public) of the information or indictment, or
      from the date the defendant has appeared
      before a judicial officer of the court in
      which such charge is pending, whichever date
      last occurs.”

§ 3161(c)(1).         The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”           § 3161(h)(7)(A).               In     issuing     such   a

continuance,        the    court        may    consider,     among    other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

      Given that a trial judge may continue a trial “on

his own motion,” neither a motion by the defendant nor

one    by   the   government       is       essential   to   this    trial’s


                                        2
      Case 2:21-cr-00099-MHT-SMD Document 23 Filed 03/01/21 Page 3 of 4




postponement.          § 3161(h)(7)(A).             The court concludes

that,     in    this   case,    the    ends    of    justice    served     by

granting       a   continuance    outweigh      the       interest   of   the

public and Johnson in a speedy trial.                        The COVID-19

pandemic       poses    an   extreme       danger    to    public    health;

holding a trial in person at this time risks the health

and safety of the parties, the court, and all potential

jurors.        In addition, a continuance will allow defense

counsel additional needed time for processing records

before trial.          Finally, the parties do not oppose a

continuance.        The court finds that a continuance of the

trial is necessary in order to protect public health

and the safety of the proceedings and to ensure that

the     parties        are     able    to     present        their     cases

effectively.

                                      ***

      Accordingly, it is ORDERED that jury selection and

trial, now set for April 12, 2021, are reset for June

7, 2021, at 10:00 a.m., in Courtroom 2FMJ of the Frank

M. Johnson Jr. United States Courthouse Complex, One

                                       3
   Case 2:21-cr-00099-MHT-SMD Document 23 Filed 03/01/21 Page 4 of 4




Church Street, Montgomery, Alabama.              The United States

Magistrate Judge shall conduct a pretrial conference

prior to the June trial term.

    DONE, this the 1st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
